

115 HR 5697 IH: Wildlife Conservation and Anti-Trafficking Act of 2018
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5697IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Ms. Bordallo (for herself and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo support wildlife conservation, improve anti-trafficking enforcement, provide dedicated funding
			 for wildlife conservation at no expense to taxpayers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Wildlife Conservation and Anti-Trafficking Act of 2018. 2.PurposesThe purposes of this Act are to—
 (1)direct Federal agencies to implement authorities under current law to reward whistleblowers who furnish information that leads to an arrest, criminal conviction, civil penalty assessment, or forfeiture of property for any wildlife trafficking violation;
 (2)provide a standardized process for determining and adjudicating awards to whistleblowers under such authorities;
 (3)amend the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.) to make United States territories eligible for Federal funding and assistance and provide for the conservation of freshwater turtles and tortoises under such Act;
 (4)direct any fines, penalties, and forfeitures of property from violations of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) to support marine mammal conservation;
 (5)direct any fines, penalties, and forfeitures of property from shark finning violations under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) to support shark conservation;
 (6)authorize the International Wildlife Conservation Program to be administered by the United States Fish and Wildlife Service;
 (7)authorize the Secretary of the Interior to station United States Fish and Wildlife Service officials in high-intensity wildlife trafficking areas abroad;
 (8)make wildlife trafficking a predicate offense under section 1892 of title 18, United States Code (popularly known as the Travel Act), and the racketeering prohibitions (RICO) of chapter 96 of such title;
 (9)direct any civil penalties, fines, forfeitures, and restitution from wildlife trafficking violations under section 1892 of title 18, United States Code (popularly known as the Travel Act), and the racketeering prohibitions (RICO) of chapter 96 of such title to support wildlife conservation;
 (10)make violations for illegal, unreported, and unregulated fishing under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) a predicate offense under the money laundering statute (section 1956 of title 18, United States Code); and
 (11)direct any civil penalties, fines, forfeitures, and restitution from wildlife trafficking violations of money laundering statutes (including section 1956 of title 18, United States Code, as enacted by Public Law 114–231) to support wildlife conservation.
 3.DefinitionsIn this Act: (1)Focus countryThe term focus country has the meaning given to that term by the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (Public Law 114–231; 16 U.S.C. 7601 et seq.).
 (2)Range stateThe term range State means a foreign country, a freely associated state (pursuant to the Compact of Free Association authorized by Public Law 99–239), or any territory or possession of the United States, any portion of which is within the natural range of distribution of a wildlife species.
 (3)SharkThe term shark means any species of the orders Hexanchiformes, Pris­ti­o­phor­i­formes, Squaliformes, Squatiniformes, He­ter­o­don­ti­formes, Orectolobiformes, Lamniformes, and Car­char­in­i­formes.
 (4)SpeciesThe term species has the meaning given that term in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532).
 (5)WildlifeThe term wildlife has the meaning given to the term fish or wildlife in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532). (6)Wildlife traffickingThe term wildlife trafficking has the meaning given to that term by the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (Public Law 114–231; 16 U.S.C. 7601 et seq.).
 (7)TakeThe term take has the meaning given to that term by the Endangered Species Act of 1973 (16 U.S.C. 1532(19)). 4.Wildlife trafficking whistleblowers (a)Plan of actionIn coordination with other Federal agencies as appropriate, the Secretary of the Interior, the Secretary of Commerce, the Secretary of State, the Secretary of the Treasury, and the Attorney General shall within 1 year after the date of the enactment of this Act develop a plan of action to fully implement existing authorities for rewards to whistleblowers of violations of anti-wildlife-trafficking laws. Such plan of action shall—
 (1)include a strategy to raise public awareness in the United States and abroad for reward opportunities for whistleblowers provided under—
 (A)section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)); (B)section 11(d) of the Endangered Species Act of 1973 (16 U.S.C. 1540(d));
 (C)section 106(c) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1376(c)); (D)section 3 of the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 742l);
 (E)section 7(f) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(f)); and (F)other applicable anti-wildlife-trafficking laws;
 (2)delineate short-term and long-term goals for increasing anti-wildlife-trafficking enforcement including recruitment of whistleblowers, as appropriate;
 (3)describe specific actions to be taken to achieve such goals and the means necessary to do so, including—
 (A)formal partnerships with nongovernmental organizations; and (B)the establishment of Whistleblower Offices to coordinate the receipt of whistleblower disclosures, ensure referrals to the appropriate law enforcement offices, and communicate with whistleblowers regarding the status of their respective cases and potential rewards;
 (4)be published on the internet website of the Federal Register for public comment for no fewer than 60 days; and
 (5)be finalized within 90 days after the end of the public comment period and made readily available on a public Government internet website.
 (b)Updates to plan of actionIn coordination with other Federal agencies as appropriate, the Secretary of the Interior, the Secretary of Commerce, the Secretary of State, the Secretary of the Treasury, and the Attorney General shall review the plan of action under subsection (a) at least every 5 years and update it, as appropriate, following public notice and comment.
			(c)Awards to whistleblowers
 (1)In generalIf any of the Secretaries referred to in subsection (b), or the Attorney General, proceeds with any administrative or judicial action under any of the laws referred to in subsection (a) based on information brought to the Secretary’s or the Attorney General’s attention by a person qualified to receive an award under this subsection, such Secretary or the Attorney General, respectively, shall pay such person an award, subject to paragraph (2), in an amount that is at least 15 percent but not more than 50 percent of the amounts received by the United States as penalties, interest, fines, forfeitures, community service payments, restitution payments, and additional amounts in such action (including any related civil or criminal actions) or any under settlement or plea agreement in response to such action. The Secretary or the Attorney General, as applicable, shall determine the amount of such award based on the extent to which the person substantially contributed to such action. The amount of the award shall be determined within 90 days after the date of the applicable plea agreement, judgment, or settlement or plea agreement in such action, and shall be paid from the amounts so received by the United States.
 (2)Reduction in or denial of awardIf the Secretary or Attorney General determines that the claim for an award under paragraph (1) is brought by a person who planned and initiated the actions that led to the violation, then the Secretary or Attorney General may appropriately reduce such award. If such person is convicted of criminal conduct arising from the role described in the preceding sentence, the Secretary or Attorney General shall deny any award.
 (3)Appeal of award determinationAny determination regarding an award under paragraph (1) may, within 30 days after the date of such determination, be appealed to the appropriate United States Court of Appeals pursuant to section 706 of title 5, United States Code.
 (4)Submission of informationThe Secretaries and the Attorney General shall permit the submission of confidential and anonymous reports under this section consistent with the procedures set forth in subsections (d)(2) and (h) of section 21F of the Securities and Exchange Act of 1934 (15 U.S.C. 78u–6(d)(2) and (h)).
 (5)Application of paragraph (1)The procedures set forth in paragraph (1) shall be applicable only in a case in which the total sanction from all penalties, fines, community service payments, restitution, interest, forfeitures, or civil or criminal recoveries (including in related actions) exceeds $100,000.
 (6)Annual reportThe Secretaries and the Attorney General shall each year conduct a study and report to Congress on the use of authorities, claims filed, awards paid, and outreach conducted under this section. Such report requirement may be satisfied by incorporating such report into the plan of action required under subsection (a) and updates under subsection (b).
 (7)Limitation on applicationThis section shall apply only with respect to amounts received by the United States referred to in paragraph (1) on or after the date of the enactment of this section.
				5.Authorization of International Wildlife Conservation Program
 (a)In generalThe Secretary of the Interior shall carry out the International Wildlife Conservation Program within the United States Fish and Wildlife Service to—
 (1)implement global habitat and conservation initiatives under the jurisdiction of the Secretary; (2)address global conservation threats;
 (3)combat wildlife trafficking, poaching, and the trade in illegal wildlife products; (4)provide financial, scientific, and other technical assistance;
 (5)facilitate implementation of treaties, conventions, accords, or similar international agreements entered into by the United States to promote fish, wildlife, plant, or habitat conservation; and
 (6)carry out other international wildlife conservation and habitat activities authorized by Federal law, as considered appropriate by the Secretary.
 (b)Program componentsThe Program shall include the following: (1)Regional componentA regional component that shall—
 (A)address grassroots conservation problems through capacity building within regions of range States to achieve comprehensive landscape or ecosystem-level fish or wildlife conservation; and
 (B)develop and implement a plan to— (i)expand existing regional wildlife conservation programs as considered appropriate by the Secretary; and
 (ii)establish new regional conservation programs in other critical landscapes and wildlife habitat globally, including the Asia-Pacific Region.
 (2)Species componentA species component that shall be comprised of administration of the programs authorized by— (A)the African Elephant Conservation Act (16 U.S.C. 4201 et seq.);
 (B)the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.); (C)the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.);
 (D)the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.); (E)the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.);
 (F)the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.); (G)Wild Bird Conservation Act of 1992 (16 U.S.C. 4901 et seq.);
 (H)the Critically Endangered Animals Conservation Fund established by the Secretary and administered by the United States Fish and Wildlife Service; and
 (I)any similar authority provided to the Secretary of the Interior concerning wildlife conservation internationally.
 (3)Anti-trafficking componentAn anti-trafficking component that shall be comprised of administration of the programs authorized by—
 (A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (B)the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.);
 (C)subsections (a) and (d) of section 8 of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1978); (D)the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7601 et seq.);
 (E)other applicable anti-wildlife-trafficking laws; and (F)activities authorized by section 6 of this Act.
 (4)Convention componentA convention component that shall be comprised of the Division of Management Authority and the Division of Scientific Authority to implement the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) under section 8A of the Endangered Species Act of 1973 (16 U.S.C. 1537a) and carry out other related duties, as considered appropriate by the Secretary.
 (c)Additional componentsThe Secretary of the Interior may include additional components in the Program as the Secretary considers appropriate.
 (d)Relationship to other lawNothing in this section alters the responsibilities of the Secretary of the Interior under section 8 of the Fish and Wildlife Act of 1956 (16 U.S.C. 742g) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (e)Acceptance and use of donationsIn administering the Program, the Secretary of the Interior may accept donations of funds, gifts, and in-kind contributions and use such donations without further appropriation for capacity building, grants, and other on-the-ground uses carried out by the program components authorized by this section.
			6.USFWS officers abroad
 (a)Placement of officersThe Secretary of the Interior, in consultation with the Secretary of State, may station at least one United States Fish and Wildlife Service officer in the primary United States diplomatic or consular post in—
 (1)each focus country; (2)each foreign country certified by the Secretary of the Interior under section 8(a) of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1978(a)) as a significant transit or destination point for wildlife trafficking; or
 (3)other countries identified by the Secretary of the Interior, in consultation with the Secretary of State.
 (b)DutiesUnited States Fish and Wildlife Service officers stationed under subsection (a) shall— (1)assist local wildlife rangers in the protection of wildlife and on-the-ground conservation;
 (2)facilitate apprehension of individuals who illegally kill or take, or assist the illegal killing or taking of, wildlife;
 (3)support local wildlife rangers, host country agencies, and regional partners in wildlife trafficking investigations;
 (4)support United States-based wildlife trafficking investigations with nexus to host country or region;
 (5)provide technical assistance and support to build capacity in-country for wildlife conservation and anti-trafficking enforcement by host country partner agencies;
 (6)advise on leveraging United States Government assets in combating wildlife trafficking; (7)support effective implementation of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) and other international agreements pertaining to wildlife conservation, in coordination with the Secretary of State;
 (8)work to reduce global demand for illegally traded wildlife products and illegally taken wildlife; and
 (9)conduct other duties considered appropriate by the Secretary of the Interior, in consultation with the Secretary of State, to combat wildlife trafficking and promote conservation of at-risk species.
				7.Amendment of Marine Turtle Conservation Act of 2004
 (a)In generalThe Marine Turtle Conservation Act of 2004 (Public Law 108–266) is amended— (1)in section 2(b) (16 U.S.C. 6601(b))—
 (A)in the heading, by striking Purpose and inserting Purposes; and (B)by striking purpose of this Act is and inserting purposes of this Act are;
 (2)in sections 2(b) and 3(2) (16 U.S.C. 6601(b), 6602(2)), by inserting and territories of the United States after foreign countries each place it occurs; (3)in section 3 (16 U.S.C. 6602)—
 (A)in paragraph (2)(C), by striking and regional and inserting , regional, and territorial; (B)in paragraph (3), by striking Marine Turtle Conservation Fund and inserting Turtle and Tortoise Conservation Fund;
 (C)by inserting after paragraph (2) the following:  (_)Freshwater turtle (A)In generalThe term freshwater turtle means any member of the family Car­et­to­che­ly­i­dae, Chelidae, Chelydridae, Der­ma­te­my­di­dae, Emydidae, Geoemydidae, Ki­nos­ter­ni­dae, Pelomedusidae, Platysternidae, Po­doc­ne­mi­di­dae, or Trionychidae.
 (B)InclusionsThe term freshwater turtle includes— (i)any part, product, egg, or offspring of a turtle described in subparagraph (A); and
 (ii)a carcass of such a turtle.; (D)by adding at the end the following:
						
 (_)Territory of the United StatesThe term territory of the United States means each of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, the United States Virgin Islands, and any other territory or possession of the United States.
							(_)Tortoise
 (A)In generalThe term tortoise means any member of the family Testudinidae. (B)InclusionsThe term tortoise includes—
 (i)any part, product, egg, or offspring of a tortoise described in subparagraph (A); and (ii)a carcass of such a tortoise.
									; and
 (E)by redesignating the paragraphs of such section in order as paragraphs (1) through (9); (4) (A)in each of sections 2(a)(4), 2(a)(5), 2(a)(8), and 2(a)(9) (16 U.S.C. 6601(a)(4), 6601(a)(5), and 6601(a)(9)), by striking marine turtle each place it appears and inserting marine turtle, freshwater turtle, and tortoise;
 (B)in each of sections 4(b) and 4(d), (16 U.S.C. 6603(b) and 6603(d)), by striking marine turtle each place it appears and inserting marine turtle, freshwater turtle, or tortoise; (C)in each of sections 2(a)(5), 2(a)(6), 2(a)(7), 2(a)(9), 2(b), and 4(a) (16 U.S.C. 6601(a)(5), 6601(a)(6), 6601(a)(7), 6601(a)(9), 6601(b), and 6603(a)), by striking marine turtles each place it appears and inserting marine turtles, freshwater turtles, and tortoises;
 (D)in each of sections 3(2), 4(b), 4(d), 4(e), and 6(a) (16 U.S.C. 6602(2), 6603(b), 6603(d), 6603(e), and 6605(a)), by striking marine turtles each place it appears and inserting marine turtles, freshwater turtles, or tortoises;
 (E)in the heading for section 4 (16 U.S.C. 6603), by striking Marine turtle and inserting Turtle and tortoise; and (F)in section 5 (16 U.S.C. 6604)—
 (i)in the section heading, by striking Marine turtle and inserting Turtle and Tortoise; and (ii)in subsection (a), by striking Marine Turtle and inserting Turtle and Tortoise—
 (I)by striking Marine Turtle and inserting Turtle and Tortoise; (5)in section 4 (16 U.S.C. 6603)—
 (A)in subsection (b)(1)(A), by inserting or territory of the United States after foreign country; and (B)in subsection (d) by inserting or territories of the United States after foreign countries;
 (6)in section 5(a) (16 U.S.C. 6604(a)), by striking and after the semicolon at the end of paragraph (2), striking the period at the end of paragraph (3) and inserting ; and, and by adding at the end the following:
					
 (4)any amounts received by the United States for any violation of law pertaining to marine turtles, freshwater turtles, or tortoises under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.), or regulations implementing those Acts, including such amounts received as—
 (A)fines or penalties; (B)proceeds from sales of forfeited property, assets, or cargo; or
 (C)restitution to the Federal Government.; and (7)in section 7 (16 U.S.C. 6606)—
 (A)by inserting before the text the following: (a) In general.—; and (B)by adding at the end the following:
						
 (b)AllocationOf the amount authorized by subsection (a) for each fiscal year— (1)an amount not exceeding $1,510,000 is authorized only for use by the Secretary for marine turtle conservation purposes under this Act; and
 (2)of the amount appropriated in excess of $1,510,000, not less than 40 percent is authorized only for use by the Secretary for freshwater turtle and tortoise conservation purposes under this Act..
					8.Funding for marine mammal conservation
 All amounts collected by the Secretary of Commerce, including fines, penalties, and proceeds from sales of forfeited assets or cargo, for violations of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) or regulations implementing that Act shall be used by the Secretary for—
 (1)the benefit of the marine mammal species impacted by the applicable violation, to the extent practicable;
 (2)marine mammal conservation purposes, as determined by the Secretary; (3)responding to marine mammal strandings, entanglements, or unusual mortality events, including activities under the John H. Prescott Marine Mammal Rescue Assistance Grant Program authorized by section 408 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 4121f–1);
 (4)payment of awards to whistleblowers on the applicable violation under section 4(c) of this Act; or (5)enforcement of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) and regulations implementing that Act.
			9.Funding for shark conservation
 All amounts available to the Secretary of Commerce that are attributable to fines, penalties, and forfeitures of property (or proceeds from the sale of such forfeited property) imposed for violations under section 307(1)(P) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(P)) or violations of any fishery management plan for sharks under that Act shall be used by the Secretary for—
 (1)the benefit of the shark species impacted by the applicable violation, to the extent practicable; (2)shark conservation purposes, including to carry out the provisions of law enacted by the Shark Conservation Act of 2010 (Public Law 111–348);
 (3)payment of awards to whistleblowers on the applicable violation under section (4)(c) of this Act; or
 (4)enforcement of section 307(1)(P) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(P)) or any fishery management plan for sharks under that Act.
			10.Wildlife trafficking violations as predicate offenses under Travel Act and racketeering statute
 (a)Travel ActSection 1952 of title 18, United States Code, is further amended— (1)in subsection (b)—
 (A)by striking or (3) and inserting (3); and (B)by striking of this title and (ii) and inserting the following: of this title, or (4) any act that is a criminal violation of any of subparagraphs (A) through (F) of section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)), section 2203 of the African Elephant Conservation Act (16 U.S.C. 4223), or section 7(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(a)), if the endangered or threatened species of fish or wildlife, products, items, or substances involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000 and (ii); and
 (2)by adding at the end the following:  (f)The Secretary of the Treasury shall transfer to the Secretary of the Interior any amounts received by the United States as civil penalties, fines, forfeitures of property or assets, or restitution to the Federal Government for any violation under this section that involves an unlawful activity described in subsection (b)(i)(4)..
 (b)RICOChapter 96 of title 18, United States Code, is amended— (1)in section 1961(1)—
 (A)by striking or (G) and inserting (G); and (B)by inserting before the semicolon at the end the following: , or (H) any act that is a criminal violation of any of subparagraphs (A) through (F) of section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)), section 2203 of the African Elephant Conservation Act (16 U.S.C. 4223), or section 7(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(a)), if the endangered or threatened species of fish or wildlife, products, items, or substances involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000; and
 (2)in section 1963, by adding at the end the following:  (n)The Secretary of the Treasury shall transfer to the Secretary of the Interior any amounts received by the United States as civil penalties, fines, forfeitures of property or assets, or restitution to the Federal Government for any violation of section 1962 that is based on racketeering activity described in section 1961(1)(H)..
 (c)Sport-Hunted trophiesNothing in this section and the amendments made by this section nullifies or supersedes any other provision of Federal law and regulations pertaining to the import of sport-hunted wildlife trophies. Nothing in this section or any amendments made by this section shall be—
 (1)construed to prohibit any citizen or legal resident of the United States, or an agent of such an individual, from importing a lawfully taken sport-hunted trophy for personal or similar noncommercial use if such importation is in compliance with sections 4(d) and 10 of the Endangered Species Act of 1973 (16 U.S.C. 1533(d) and 1539), section 3(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(a)), and regulations implementing those sections; or
 (2)used to prosecute any citizen or legal resident of the United States, or an agent of such an individual, for importing a lawfully taken sport-hunted trophy for personal or similar noncommercial use if such importation is in compliance with sections 4(d) and 10 of the Endangered Species Act of 1973 (16 U.S.C. 1533(d) and 1539), section 3(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(a)), and regulations implementing those sections.
 11.Illegal, unreported, and unregulated fishing as predicate offenses under money laundering statuteSection 1956(c)(7) of title 18, United States Code, is amended— (1)in subparagraph (F), by striking ; or and inserting a semicolon;
 (2)in subparagraph (G), by striking the semicolon and inserting ; or; and (3)by adding at the end the following:
				
 (H)any act that is a violation of subparagraph (Q) of paragraph (1) of section 307 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(Q)), if the fish involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000..
 12.Funds from wildlife trafficking violations of money laundering statuteSection 1956 of title 18, United States Code, is further amended by adding at the end the following:
			
 (j)The Secretary of the Treasury shall transfer to the Secretary of the Interior any amounts received by the United States as civil penalties, fines, forfeitures of property or assets, or restitution to the Federal Government for any violation under this section that involves an unlawful activity described in subsection (c)(7)(G)..
 13.Uses of transferred funds for conservationAll amounts made available to the Secretary of the Interior under section 10 and section 12 shall be used—
 (1)for the benefit of the species impacted by the applicable violation, to the extent practicable; (2)for payment of rewards under section 4(c) on the applicable violation; or
 (3)to carry out— (A)the African Elephant Conservation Act (16 U.S.C. 4201 et seq.);
 (B)the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.); (C)the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.);
 (D)the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.); (E)the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.);
 (F)the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.); (G)the Wild Bird Conservation Act of 1992 (16 U.S.C. 4901 et seq.);
 (H)the Critically Endangered Animals Conservation Fund established by the Secretary and administered by the United States Fish and Wildlife Service; and
 (I)any other wildlife conservation programs or activities authorized by Federal law, as considered appropriate by the Secretary, including activities pursuant to sections 5 and 6 of this Act.
				14.Technical and conforming amendments
 (a)Use of amounts from finesSection 1402(b)(1)(A) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(b)(1)(A)) is amended— (1)in clause (i), by striking and; and
 (2)by adding at the end the following:  (iii)1952(e), 1956(j), and 1963(n) of title 18, United States Code; and.
 (b)Use of amounts from forfeituresSection 524(c)(4)(A) of title 28, United States Code, is amended by inserting before or the Postmaster General the following: , the Secretary of the Treasury pursuant to section 1952(e), 1956(j), or 1963(n) of title 18,. 